          Case 6:19-mj-00012-JDP Document 14 Filed 09/14/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     KEVIN BRUSS
 7
 8                                       IN THE UNITED STATES DISTRICT COURT
 9                                   FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                         Case No. 6:19-mj-00012-JDP
12                             Plaintiff,               STIPULATION TO CONTINUE STATUS
                                                        CONFERENCE
13    vs.
14    KEVIN BRUSS,                                      Date: November 4, 2020
                                                        Time: 10:00 a.m.
15                            Defendant.                Judge: Hon. Jeremy D. Peterson
16
17              The parties, through their respective counsel, Sean Anderson, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Kevin Bruss, hereby stipulate and jointly move this Court to continue Mr. Bruss’s status
20   conference from September 16, 2020 until November 4, 2020.
21              On April 20, 2020, the government filed an affidavit of alleged probation violation. The
22   following day Mr. Bruss entered an admission to the probation violation, however, sentencing was
23   continued pending the outcome of a case in Mariposa County. Unfortunately ongoing COVID-19
24   closures have delayed resolution of that case. Mr. Bruss is currently scheduled to appear in
25   Mariposa court on October 6, 2020. The undersigned defense counsel requests that Mr. Bruss’s
26   status conference be continued until November 4, 2020 with the expectation of a settlement on that
27   date. The Government does not object.
28   //

     ddA
       Bruss - Stipulation to Continue                   -1-
       Status Conference and Order
        Case 6:19-mj-00012-JDP Document 14 Filed 09/14/20 Page 2 of 3


 1                                       Respectfully submitted,
 2                                       McGREGOR SCOTT
                                         United States Attorney
 3
 4   Dated: September 11, 2020           /s/ Sean Anderson
                                         SEAN ANDERSON
 5                                       Acting Legal Officer
                                         National Park Service
 6                                       Yosemite National Park
 7
 8   Dated: September 11, 2020           HEATHER E. WILLIAMS
                                         Federal Defender
 9
10                                       /s/ Benjamin A. Gerson
                                         BENJAMIN A. GERSON
11                                       Assistant Federal Defender
                                         Attorney for Defendant
12                                       KEVIN BRUSS
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Bruss - Stipulation to Continue     -2-
       Status Conference and Order
        Case 6:19-mj-00012-JDP Document 14 Filed 09/14/20 Page 3 of 3


 1                                                 ORDER
 2              Good cause appearing, the above stipulation to continue case 6:19-mj-00012 JDP until
 3   November 4, 2020 is hereby accepted and adopted as the order of this court.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated:         September 11, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Bruss - Stipulation to Continue                -3-
       Status Conference and Order
